
	
		III
		111th CONGRESS
		1st Session
		S. RES. 239
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2009
			Mrs. Lincoln (for
			 herself, Mr. Crapo,
			 Mr. Cardin, Mr.
			 Lieberman, Ms. Murkowski,
			 Mr. Sessions, and
			 Mrs. Shaheen) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Purple Heart Recognition Day.
	
	
		Whereas the Purple Heart is the oldest military decoration
			 in the world in present use;
		Whereas the Purple Heart is awarded in the name of the
			 President to a member of the Armed Forces who is wounded in a conflict with an
			 enemy force or is wounded while held by an enemy force as a prisoner of war,
			 and is awarded posthumously to the next of kin of a member of the Armed Forces
			 who is killed in a conflict with an enemy force or who dies of wounds received
			 in a conflict with an enemy force;
		Whereas the Purple Heart was established on August 7,
			 1782, during the Revolutionary War, when General George Washington issued an
			 order establishing the Honorary Badge of Distinction, otherwise known as the
			 Badge of Military Merit;
		Whereas the award of the Purple Heart ceased with the end
			 of the Revolutionary War, but was revived in 1932, the 200th anniversary of the
			 birth of George Washington, out of respect for his memory and military
			 achievements; and
		Whereas observing National Purple Heart Recognition Day is
			 a fitting tribute to George Washington and to the more than 1,535,000
			 recipients of the Purple Heart, approximately 550,000 of whom are still living:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals
			 and ideals of National Purple Heart Recognition Day;
			(2)encourages all
			 people in the United States to learn about the history of the Purple Heart and
			 to honor its recipients; and
			(3)calls upon the
			 people of the United States to conduct appropriate ceremonies, activities, and
			 programs to demonstrate support for members of the Armed Forces who have been
			 awarded the Purple Heart.
			
